UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 95-5245

PAULA GREEN, a/k/a Jennifer Barnes,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Greenville.
Henry M. Herlong, Jr., District Judge.
(CR-94-467)

Argued: March 8, 1996

Decided: April 18, 1996

Before WILKINSON, Chief Judge, and HALL and LUTTIG,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Janis Richardson Hall, Greenville, South Carolina, for
Appellant. Beattie B. Ashmore, Assistant United States Attorney,
Greenville, South Carolina, for Appellee. ON BRIEF: J. Preston
Strom, Jr., United States Attorney, Greenville, South Carolina, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellant Paula Green's sentence for possession with intent to dis-
tribute cocaine and marijuana was enhanced for obstruction of justice
pursuant to the United States Sentencing Guidelines,§ 3C1.1. She
claims that the enhancement was erroneous and that it deprived her
of her right to testify. We disagree. The right to testify does not
include the right to commit perjury. United States v. Dunnigan, 113
S.Ct. 1111, 1117 (1993). As the evidence supports the district court's
finding that Green did, in fact, commit perjury, we affirm the judg-
ment of the district court.

I.

On August 9, 1994, Paula Green flew under an assumed name from
Los Angeles to Greenville, South Carolina with two large suitcases.
The Drug Enforcement Agency received information that Green pur-
chased a one-way ticket in cash and that she acted suspiciously at the
airport. Upon her arrival in Greenville, DEA Special Agent Mark A.
Knight confronted her. Green could not explain why her ticket was
in another name, and she claimed that the suitcases were not hers.
When the DEA asked for Green's consent to search the suitcases, she
refused. Agent Knight then called a trained dog to the scene, and the
dog indicated the presence of narcotics. A subsequent search of the
suitcases found that they contained 9 ounces of cocaine and 87
pounds of marijuana.

Green was charged with possession with the intent to distribute
cocaine and marijuana in violation of 21 U.S.C.§ 841. At trial,
Green's co-conspirator, Fitzroy Lambert, testified that he had paid
Green $1,500 (as well as some marijuana) in exchange for her trans-
portation of the two suitcases. He further testified that Green was
known as a reliable drug courier. Green claimed, however, that she

                    2
thought the suitcases contained clothes and jewelry. Green testified
that Lambert told her that he needed her because he could not other-
wise afford to ship and insure the jewelry via a parcel service.

After Green was convicted by a jury on January 5, 1995, the dis-
trict court concluded that a sentencing enhancement for obstruction of
justice was appropriate pursuant to § 3C1.1 of the Sentencing Guide-
lines. The court explained that "the ridiculous nature of [Green's] tes-
timony was borne out by the fact that if [Lambert] . . . had money [for
Green's airline ticket and] expenses, he would have the money to ship
the jewelry by UPS or some other shipper." Green was ultimately sen-
tenced to 71 months imprisonment.

II.

The United States Sentencing Guidelines provide for a two-point
enhancement "[i]f the defendant willfully obstructed or impeded, or
attempted to obstruct or impede, the administration of justice during
the . . . prosecution of the instant offense." U.S.S.G. § 3C1.1. The
application note to § 3C1.1 further explains that obstruction of justice
includes "false testimony." U.S.S.G. § 3C1.1, comment., n. 1. The
court here found that Green's sworn testimony was"a willful and
knowing falsehood."

Green contends, however, that the two-point enhancement inter-
fered with her choice regarding whether to testify or remain silent and
placed an intolerable burden on her right to testify. We disagree. It is
well established that a defendant has no right to commit perjury. See,
e.g., Dunnigan, 113 S.Ct. at 1117. It is also established law that "a
defendant's right to testify does not include a right to commit perjury"
and that the burden on a defendant's "decision whether to testify or
remain silent" does not render unconstitutional an enhancement made
pursuant to § 3C1.1 of the Sentencing Guidelines. Id.

After Dunnigan, all a district court need do is find that the defen-
dant gave "false testimony concerning a material matter with the will-
ful intent to provide false testimony, rather than as a result of
confusion, mistake or faulty memory." Id. at 1116. Here, the record
demonstrates that the district court complied with Dunnigan by care-
fully considering Green's testimony and by making the appropriate

                    3
factual findings: "that [Green's] testimony was a falsehood, a willful
and knowing falsehood, and it was highly relevant to the issue for
which she was being tried. It was material, significantly material to
the issue for which she was being tried. And it was . . . intentionally
given with the purpose to create a reasonable doubt or a finding of not
guilty on behalf of the jury when the truth was-- and she well knew
the truth -- that those were drugs she was carrying." As it cannot be
said that any of these findings is clearly erroneous, we uphold the dis-
trict court's enhancement of Green's sentence pursuant to § 3C1.1.

III.

For the foregoing reasons, we affirm the judgment of the district
court.

AFFIRMED

                    4